.Judgment unanimously affirmed, with costs. (Appeal from judgment of Ontario Supreme Court in favor of defendants for $20,473.98 after adjustment of accounts following a trial before a jury of the separate issue of fraud which resulted in a verdict of $21,000 for defendants on their counterclaim. The trial court directed cancellation of the real estate mortgage and the chattel mortgage conditioned on return of properties by defendants.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.